DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1 have been examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory doubles patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11132849B1, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:
In the claim 1 of the application discloses “A system, comprising: a first computing device associated with a first user in a vehicle, the first computing device configured to: synchronize, via an application executing on the first computing device, with a second computing device; receive, via the synchronizing, a geo-fence; determine that the vehicle has initiated a trip; receive, from the vehicle and during the trip, driving data collected by one or more sensors of the vehicle; determine, based on the driving data, that the vehicle is outside the geo-fence; output, to a display screen of the first computing device, a first notification indicating that vehicle is outside the geo-fence; determine that a new parameter for the geo-fence has been received from the second computing device; update, in real-time and based on the new parameter, the geo-fence; and output, to the display screen of the second computing device, a second notification indicating the new parameter; and the second computing device, the second computing device associated with a second user and configured to send the geo-fence and the new parameter to the first computing device.”, while in the approved claim 1 of the patent discloses “A system comprising: a first computing device associated with a first user in a vehicle, the first computing device configured to: synchronize, via an application executing on the first computing device, with a second computing device; receive, via the synchronizing, a geo-fence; determine that the vehicle has initiated a trip; receive, from the vehicle and during the trip, driving data collected by one or more sensors of the vehicle; determine, based on the driving data, that the vehicle is outside the geo-fence; output, to a display screen of the first computing device, a first notification indicating that vehicle is outside the geo-fence; determine that a new parameter for the geo-fence has been received from the second computing device; update, in real-time and based on the new parameter, the geo-fence; and output, to the display screen of the second computing device, a second notification indicating the new parameter; and the second computing device, the second computing device associated with a second user and configured to send the geo-fence and the new parameter to the first computing device.”, From this comparison it shows that the present application discloses the similar/same/identical limitations with terminology, both method/system/apparatus claim discloses with broader or same but not narrow means as specially in present claim does not further define the method/system/apparatus while similar/same/identical limitations patented in claim and with the rest limitation of claim 1 is similar/same/identical to the patent claims 1 limitations.
Allowable Subject Matter
Claims 1 would be allowable if rewritten or amended or terminal disclaimer to overcome the rejection(s) under Double Patenting, set forth in this office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The reason for indicating allowable subject matter over the prior art of record Cai (US20110059754A1) is based on the combination of claims 1-20. Additionally, the indication of allowable subject matter is dependent upon amendments/terminal disclaimer to overcome the above double patenting rejection(s).
Cai discloses the system has network interface that receives a request from authorized person, to monitor a speed of mobile device e.g. cell phone. A control system queries a mobile network through the network interface for a location of mobile devices over a time period and receives responses indicating location of mobile device. The control system determines a speed of mobile device based on location indicated over a time period and sends a notification message includes an indication of speed of mobile device to authorized person.
In regards to claim 1, Cai either individually or in combination with other prior art fails to teach or render obvious receive, via the synchronizing, a geo-fence; determine that the vehicle has initiated a trip; receive, from the vehicle and during the trip, driving data collected by one or more sensors of the vehicle; determine, based on the driving data, that the vehicle is outside the geo-fence; output, to a display screen of the first computing device, a first notification indicating that vehicle is outside the geo-fence; determine that a new parameter for the geo-fence has been received from the second computing device; update, in real-time and based on the new parameter, the geo-fence; and output, to the display screen of the second computing device, a second notification indicating the new parameter; and the second computing device, the second computing device associated with a second user and configured to send the geo-fence and the new parameter to the first computing device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662